PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. R,E43,499
Issue Date: July 3, 2012
Application No. 12/913,372
Filing or 371(c) Date: October 27, 2010
Attorney Docket No. 001096-5001

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed November 17, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Ronald G. Sakach appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  A courtesy copy of this decision is being mailed to Mr. Ronald G. Sakach; however, until otherwise instructed, all future correspondence regarding this application file will be directed solely to the above-noted correspondence address of record.

The above patent expired for failure to timely submit the 11 ½ year maintenance fee by 
October 28, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Angela Walker at (571) 272-1058.

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


cc:	Ronald G. Sakach
	Jackson Patent Group LLC
	1500 Forest Ave., Ste. 212
	Richmond, VA 23229